Citation Nr: 1118911	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-10 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a chronic disability manifested by neck and upper back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1978 to September 1992. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  

In March 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The newly reopened issue of entitlement to service connection for a chronic disability manifested by neck and upper back pain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed June 1994 decision, the RO denied the Veteran's claim for entitlement to service connection for a neck and upper back disability.   

2.  Evidence submitted subsequent to the June 1994 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a chronic disability manifested by neck and upper back pain.



CONCLUSION OF LAW

Evidence received since the June 1994 RO decision that denied service connection for a neck and upper back disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2010)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision that established new requirements with respect to the content of the VCAA notice for reopening claims.  In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In VA correspondence, dated in August 2007, VA informed the appellant of what evidence was required to substantiate the claim, of his and VA's respective duties for obtaining evidence, of the reason for the prior denial, and of the criteria for assignment of an effective date and disability rating in the event of award of service connection.  

In Pelegrini v. Principi, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because complete VCAA notice in this case was provided prior to the initial AOJ adjudication denying the claims, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), and private and VA medical records.  Additionally, the claims file contains the statements of the Veteran in support of his claim, to include his testimony at a Board hearing.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain prior to reopening the claim.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain prior to reopening the claim.  

The Board notes that VA is not required to provide a medical examination to a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).

Legal criteria 
New and material evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).


Service Connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2006).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology. Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance. The Court set forth a two-step analysis to evaluate the competency of lay evidence. First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence. If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection. 	The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of decisions of a superior tribunal, the Federal Circuit.


Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Court has held that the Board is obliged to determine in the first instance whether there is new and material evidence to reopen the claim, regardless of the RO's action.  Barnett v. Brown, 8 Vet. App. 1 (1995).  See also Wakeford v. Brown, 8 Vet. App. 237 (1996).  

Evidence of record at time of last final denial

Historically, the Veteran's claim was denied in January 1993 because there was no confirmed diagnosis of record for a neck or upper back disability.  In June 1994, the claim was again denied because an x-ray examination of the cervical spine was normal, and there was no disability noted on examination.  

The evidence of record at the time of the last final denial consisted of the Veteran's STRs and VA medical records.  The Veteran's STRs include the following pertinent evidence:  An August 1979 complaint of neck pain from a motor vehicle accident one month earlier, a December 1986 complaint of a history of cervical spasm since a motor vehicle accident in 1979 (with an assessment of chronic cervical spasm); an April 1988 report of medical history which reflects that the Veteran reported that he had recurring neck and back pain since a vehicle accident in 1979; an October 1990 radiologic report which reflects no significant degenerative changes and minimal disc space narrowing in the cervical spine; an April 1991 report of medical history which reflects reports of pain in the upper back and a history of a whiplash injury and treatment for a possible pinched nerve in the upper back; a July 1992 radiologic record which reflects neck pain for five to six months, with a finding of mild rotations to the right of midline of vertebral bodies in the cervical spine with the greatest rotation identified at C3 and limited diminution of normal cervical lordotic curve, with no evidence of intrinsic osseous pathology; a July 1992 STR which reflects neck pain for five to six months with no recent injury and a report of "sore all the time" and radiating to the upper back (it was noted that he had a motor vehicle accident 12 years earlier); and a September 1992 report of medical history which reflects that the Veteran reported occasional neck and hip pain.

Two January 1994 VA examination reports reflect that the Veteran reported that he had suffered whiplash in 1977, 1978, or 1979, and that he had pain at the base of the neck, and complaints of recurrent pain of the posterior neck on hyperextension.  The assessment was "status post some type of neck injury with subjective symptoms, but no physical findings on exam.  No neurologic problems.  X-rays of his neck were also read as normal."  The radiologic report reflects that three views of the Veteran's cervical spine were taken and that the impression was a normal exam.  

Evidence of record since the last final denial

The evidence received since the last final denial includes VA and private medical records regarding complaints of back and neck pain, and the statements of the Veteran in support of his claim.

A May 2006 radiologic report reflects that the Veteran had mild spondylosis predominantly at the C5-C6 level with associated mild asymmetric right paracentral disc osteophyte complex which results in mild relative central canal stenosis.  

June 2006 private medical records and correspondence reflect that the Veteran had a diagnosis of cervical radiculitis.  The physician noted that "it is quite possible that the original cause of the [Veteran's] radiculopathy could have now resolved (such as a disc herniation in 1979 that became desiccated and dried out and now the [Veteran] is left simply with a nerve that is damaged)."  

Private medical correspondence dated in August 2006 reflects that the Veteran had a left C5-6 neuroforaminotomy performed in July 2006 and that the Veteran reported that "all pain is resolved."  The Veteran further reported "I should have done this years ago.  I could not look up all this while and now I can, and it is wonderful."

Private medical records from 1990 reflect that the Veteran had been involved in an accident and received facial trauma, a broken tibia, and thoracic trauma. 

The Veteran's statements reflect that; he did not injure his neck in the 1990 accident, but that his neck pain is a result of the motor vehicle accident in Hawaii in 1979.  

Old and new evidence of record considered as a whole

The Board finds that the additional evidence raises a possibility of substantiating the claim.  Historically, the Veteran's claim was denied because there was no evidence of a current disability.  The above noted 2006 correspondence and medical records reflect a diagnosis with regard to the Veteran's cervical spine, and a private clinical opinion indicating that it is possible such is related to a disc herniation in 1979 which is now dessicated and dried out.  The Board finds that the evidence added to the record since the last final denial, when considered in conjunction with the record as a whole, does raise a reasonable possibility of substantiating the claim, and as such, is new and material to reopen the claim.  

ORDER

Since new and material evidence has been received to reopen the claim of entitlement to service connection for a chronic disability manifested by neck and upper back pain, the claim is reopened, and the appeal is allowed to this extent.


	(CONTINUED ON NEXT PAGE)


REMAND

Having reopened the Veteran's claim, the Board must now determine whether the reopened claim of entitlement to service connection for a chronic disability manifested by neck and upper back pain may be granted on the merits, de novo.  Under the VCAA, VA has a duty to assist the Veteran in the development of a claim.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).

The evidence reflects that the Veteran had complaints of neck pain in service on several occasions.  As noted above, the Veteran's STRs include the following pertinent evidence:  An August 1979 complaint of neck pain from a motor vehicle accident one month earlier, a December 1986 complaint of a history of cervical spasm since a motor vehicle accident in 1979 (with an assessment of chronic cervical spasm); an April 1988 report of medical history which reflects that the Veteran reported that he had recurring neck and back pain since a vehicle accident in 1979; an October 1990 radiologic report which reflects no significant degenerative changes and minimal disc space narrowing; an April 1991 report of medical history which reflects reports of pain in the upper back and a history of a whiplash injury; a July 1992 radiologic record which reflects neck pain for five to six months, with a finding of mild rotations to the right of midline of vertebral bodies of the cervical spine with the greatest rotation identified at C3 and limited diminution of normal cervical lordotic curve, with no evidence of intrinsic osseous pathology; a July 1992 STR which reflects neck pain for five to six months with no recent injury and a report of "sore all the time" and radiating to the upper back (it was noted that he had a motor vehicle accident 12 years earlier); and a September 1992 report of medical history which reflects that the Veteran reported occasional neck and hip pain.

The evidence also includes the above noted June 2006 clinical correspondence in which the physician noted that "it is quite possible that the original cause of the [Veteran's] radiculopathy could have now resolved (such as a disc herniation in 1979 that became desiccated and dried out and now the [Veteran] is left simply with a nerve that is damaged)".  

The Board finds that a VA examination and opinion as to the extent and etiology of any cervical spine disability would be helpful to the Board in adjudicating the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran a VA examination to determine the nature and etiology of any current cervical spine disability of the Veteran.  All necessary diagnostic testing should be performed.  The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent or greater) that the Veteran has a current cervical spine disability causally related to his military service.  In this regard, the examiner should review the entire claims file, to include the STRs dated in August 1979, December 1986, April 1988, October 1990, April 1991, July 1992, and September 1992, and the private medical records dated in 2006.

Any opinion expressed should be accompanied by a complete rationale. 
 
The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2010).  

2.  Thereafter, the RO should readjudicate the issue of entitlement to service connection for a chronic disability manifested by neck and upper back pain.
If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


